               Case 1:16-cv-08779-ER Document 77 Filed 10/11/18 Page 1 of 4


                    AHMAD KESHAVARZ
                                       Attorney at Law
16 C O UR T S T ., 26 T H F L O O R   WWW.NEWYORKCONSUMERATTORNEY.COM              P H O N E : (718) 522-7900
B R O O K L Y N , NY 11241-1026       E-mail: ahmad@NewYorkConsumerAttorney.com       F A X : (877) 496-7809

   October 10, 2018

   VIA ECF AND HAND-DELIVERY
   Hon. Edgardo Ramos
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, NY 10007

           Re: Plaintiffs’ request for pre-motion conference to enforce subpoena for documents
           against non-party TrakAmerica
           Hunter v. Palisades Acquisition XVI, LLC, et al., Case No. 1:16-cv-08779-ER
   Dear Judge Ramos:
           Along with CAMBA Legal Services, Inc. the undersigned represents Plaintiff Patricia
   Hunter in this action. Plaintiff respectfully requests a pre-motion conference under Local Rule
   37.2 to, pursuant to Federal Rule of Civil Procedure 45(d)(2)(B)(i) and Local Civil Rule 37.3(c),
   order TrakAmerica (“Trak”) to produce documents responsive to Plaintiff’s subpoena served on
   Trak on August 30, 2018.
                                            BACKGROUND
           Plaintiff Patricia Hunter brings this action against a putative judgment creditor Palisades
   Acquisition XVI, LLC (“Palisades”), its debt collection law firm, Sharinn & Lipshie, P.C, and
   that law firm’s principal, Harvey Sharinn (collectively “S&L”) for restraining and executing on
   Ms. Hunter’s bank account based on a vacated judgment and refusing to return the money after
   being placed on notice that judgment was vacated; and for their pattern and practice of collecting
   on putative judgments without meaningful attorney involvement to make sure the putative debt
   was actually owed. Trak is an intermediary debt collector between Palisades and S&L as to Ms.
   Hunter’s account, as Plaintiff learned through documents produced by S&L in response to her
   discovery demands.
          On August 30, 2018, Plaintiff issued a subpoena duces tecum, attached as Exhibit A, on
   Trak requesting the following documents and information relevant to proving Plaintiffs’ claims:
           1.      All documents in your possession, custody, or control concerning or relating to
           Plaintiffs, the putative debt, or attempts to collect the putative debt. This request includes,
           without limitation, your collection notes, faxes, emails, and email attachments concerning
           Patricia Hunter; and your communications with Sharinn & Lipshie, P.C. and Palisades
           Acquisition XVI, LLC concerning Patricia Hunter.
           2.      An accounting of any amounts paid or returned from any attempts to collect
           the putative debt.

                                                     1
          Case 1:16-cv-08779-ER Document 77 Filed 10/11/18 Page 2 of 4



       3.      Contracts that describe or govern the relationship between You and any other
       entity regarding the putative debt, the forwarding of accounts for debt collection, or
       the collection of the putative debt. This request includes, without limitation, retainer
       agreements and sales or assignment agreements governing or relating to the putative
       debt.
       4.     If any of the documents You produce include abbreviations or codes, please
       provide a copy of a manual, glossary, or other such document reflecting the meaning of
       said abbreviations or codes.
       On September 18, 2018, Trak served a series of boilerplate objections to the subpoena,
see Exhibit A Objections, along with a limited set of documents. See Exhibit B Subpoena
Production. However, Trak failed to produce several documents germane to Plaintiff’s claims.
Accordingly, Plaintiff now seeks to compel production of the following:
                                      ITEMS TO COMPEL
                       1. Agreements and Contracts Governing Collection
       Trak has produced no documents in response to Plaintiff’s third request, seeking
agreements and contracts between Trak and any other entity regarding the putative debt. Instead,
Trak objected that the request was “overly broad, unduly burdensome (as directed at a non-party
when the documents can be obtained from parties), vague, ambiguous, irrelevant, and not
reasonably calculated to lead to the discovery of admissible evidence.” Notably, the precise
reason that Plaintiff has not been able to obtain the documents from parties is that the same
counsel that represents Trak also represents Palisades, and has explicitly refused to produce the
agreement in its entirety. See DE 76, October 10, 2018, Plaintiff’s Request for Pre-Motion
Conference to Compel Discovery. In an e-mail, Trak’s counsel has further contended that the
majority of the contract is “privileged,” confidential, and proprietary.
        Trak must produce the requested agreements, which are relevant and not protected by
privilege; they would illuminate the relationship between Palisades and S&L, and the role each
played in the collection of Ms. Hunter’s putative account. Annexed are two examples of
agreements between another debt collector and Trak. See Exhibit C Collection Agreement, and
Exhibit D Service Agreement. They contain a number of provisions that, if present in the
agreement between Trak, Palisades, and S&L, would relate directly to Plaintiff’s claims. For
example, under the Service Agreement, Trak receives 40% of gross collections recovered,
demonstrating the substantial role it plays in collection. See Exh. D p. 2, ¶ III(A). In addition, the
Collection Agreement indemnifies both “Attorney” and “Client” as against the conduct of the
other. See Exh. C p. 2, ¶ I(I)(1-3).
         Perhaps most importantly, under the Service Agreement, Trak was contracted to place
debt collector accounts with attorneys for collection/litigation. See Exh. D p. 1, ¶ II(B)(1-6).
Trak was also to communicate to the attorney the Client’s policies and procedures, “[c]onduct
audits on Client’s behalf” and ensure compliance with Trak’s minimum standards, professional
liability requirements, and other legal criteria. See Exh. D p. 1, ¶ II(B)(2). Further, the Collection
Agreement requires “Attorney” to, upon request, provide “Client” with “all letters Attorney
intends to use in collecting Client’s accounts under this Agreement.” See Exh. C p. 3 ¶ I(K). In
the case at bar, Defendant Palisades’ claims as an affirmative defense that it “had no knowledge
of, nor did it participate in, approve, authorize, or ratify, any of the alleged misconduct of any

                                                  2
          Case 1:16-cv-08779-ER Document 77 Filed 10/11/18 Page 3 of 4



other Defendant.” DE 68, Palisades’ Answer to 1st Am. Compl., p. 19 ¶ 183. But if Palisades
specifically contracted Trak to supervise the attorneys retained by Palisades to collect on its
accounts, that would go directly to the level of Palisades’ culpability for S&L’s actions, which in
turn goes to punitive damages.
        Courts have found similar agreements to be non-privileged and relevant. See Hallmark v.
Cohen & Slamowitz, 300 F.R.D. 110, 112 (W.D.N.Y. 2014) (ordering production of service
/collection agreement between putative creditor’s affiliate and collection law firm because it was
not covered by attorney-client privilege and was relevant for showing control); Khan v. Midland
Funding LLC, 956 F. Supp. 2d 515, 516 (S.D.N.Y. 2013) (ordering production of collection
agreement between defendant debt collector and non-party collection law firm).
        The contracts are also relevant to rebut Defendants’ position, described in DE 76, that the
bulk of the collection notes maintained by S&L and Palisades about Ms. Hunter’s putative
account are protected by the attorney-client privilege. A key element of the privilege is that the
communications were confidential, between the attorney and client, and not shared with third
parties. If these communications went through a third-party non-attorney intermediary, then they
were not confidential and therefore not privileged.
        Trak has offered to “provide a redacted copy of the contract governing the
collection...which reflects S&L’s obligation to comply with applicable laws. The remaining
contents of the agreement are otherwise privileged, propriety [sic], confidential, and irrelevant.”
See Exhibit E Email from Counsel for TrakAmerica. The dual counsel for Palisades and Trak
should not be able to cherry-pick the provisions of the contract they believe would help
Palisades. Under the doctrine of optional completeness, the entire unredacted contract should be
produced. The contracts also incorporate other contracts that should also be produced.
     2. Communications among Defendants and Trak or other intermediaries, including
                                 referenced documents
        Plaintiff seeks documents reflecting all communications among Defendants, Trak, and
other intermediaries to support her claim that Defendants violated the FDCPA by failing to
conduct a meaningful attorney review. In response, Trak makes boilerplate objections and states
it has withheld responsive documents that it alleges are protected by privilege or the attorney
work-product doctrine. Privilege does not apply to communications between Trak and Palisades
as neither are attorneys. More generally, collection notes are typically not protected by privilege,
and both S&L and Palisades have waived privilege as to their own collection notes. See DE 76,
Plaintiff’s Request for Pre-Motion Conference to Compel Discovery. Any genuine issues of
privilege can be resolved via in camera review.
                                    3. Codes and abbreviations.
        The documents produced use several abbreviations and codes which make it impossible
for Plaintiff to fully understand the meaning of the documents. During a telephone conference
with counsel for Trak on September 28, 2018, the undersigned suggested Trak simply provide an
affidavit defining the codes and abbreviations in lieu of a formal manual. Trak counsel indicated
she would review the request her client, but as of the date of this letter has not produced anything
further or followed up.
                                4. Response to privacy objection


                                                 3
          Case 1:16-cv-08779-ER Document 77 Filed 10/11/18 Page 4 of 4



        Trak asserts in its Responses that redactions in its production (TRAK000001-
TRAK000021) of employee names are due to “privacy.” Employees involved in the execution on
Ms. Hunter are not entitled to their names being withheld. Their identification is relevant to
determining the extent of attorney involvement, culpability of the Defendants, and collection
practices of the Defendants. Further, if those employees have knowledge of the facts at issue in
the case, Plaintiff may wish to subpoena or depose them.
                                        CONCLUSION
       Thus, Plaintiff respectfully requests a pre-motion conference under Local Rule 37.2 to,
pursuant to Federal Rule of Civil Procedure 45(d)(2)(B)(i) and Local Civil Rule 37.3(c), order
TrakAmerica to produce documents responsive to Plaintiff’s subpoena served on TrakAmerica
on August 30, 2018.


Respectfully submitted,
/s/
Ahmad Keshavarz

cc: Opposing counsel and counsel for TrakAmerica via ECF


                                    CERTIFICATE OF CONFERENCE
        I spoke with counsel for TrakAmerica (as well as counsel for all Defendants) on
September 28, 2018 to attempt to resolve the matters raised in this letter without the necessity of
court intervention, but those efforts failed. Counsel for TrakAmerica is the same as counsel for
Defendant Palisades. The telephone call lasted approximately 92 minutes. Approximately half of
that time was spent discussing the TrakAmerica

Dated: October 11, 2018
       Brooklyn, NY
       /s/
       Ahmad Keshavarz




                                                4
